department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date u i l legend foundation corporation x dear contact person identification_number telephone number employer_identification_number this letter is in reference to the letter dated date from the authorized representative of foundation foundation is requesting a ruling that the debt of a third party oil_and_gas working_interest owner will not constitute acquisition_indebtedness of foundation under sec_514 of the internal_revenue_code code with respect to foundation’s net_profits_interest royalty that is carved out of the working_interest foundation is an organization recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the code and is a private_foundation within the meaning of sec_509 foundation makes grants to other charitable organizations for general charitable purposes corporation is a for-profit company engaged in the business of oil_and_gas production and development foundation states that it and corporation are not related to each other foundation states that it has negotiated an agreement with corporation pursuant to which corporation will find and acquire the leasehold or working_interest in oil_and_gas_properties and carve out and sell to foundation an net_profits_interest in the properties acquired a separate net_profits_interest will be acquired each time corporation makes an acquisition foundation will be obligated to acquire up to dollar_figurex in net profits interests over a three year period interest as the right to receive an amount of gross production equal to the specified percentage of net profits which is defined generally as the excess of gross production revenue over operating and development costs foundation as owner of the net_profits_interest is not liable or responsible in any way for any operating costs or liabilities incurred by corporation or others the net profits agreement between foundation and corporation defines the net profits attributable to developing exploring equipping owning operating and or maintaining the underlying oil_and_gas_properties or to storing handling treating or marketing the production therefrom and is indemnified by corporation against such liabilities the net profits interests will be evidenced by a recorded deed the net profits agreement states that corporation will operate and develop the underlying oil_and_gas_properties and market the sale of oil_and_gas production foundation will not have or exercise any rights to manage or control the properties on a quarterly basis corporation will send foundation a check for its share of the gross production measured by the defined net profits foundation will also receive reports showing how net profits were derived and the current oil_and_gas reserves foundation states that it will pay cash from its existing equity_capital and retained earnings to acquire each net_profits_interest foundation will incur no debt to acquire the net profits interests and does not intend to ever incur any debt after it makes this capital_investment to acquire the net profits interests foundation will have no additional costs with respect to the interests other than typical property and severance taxes assessed against the interests foundation states that corporation may incur debt for two purposes corporation may incur debt in acquiring the properties and it may incur debt to operate and develop the properties the debt will be loans from an unrelated bank and will be evidenced by a promissory note signed by corporation the debt typically will be nonrecourse and the working_interest will be pledged to secure the debt foundation will not be a party to any agreement with the lending bank and will not sign or co-sign the note foundation will not guarantee or otherwise agree to be responsible for the debt the net profits interests will not be pledged to secure the debt as the net_profits_interest is a separate_property right in the event of default and foreclosure on the debt the bank will be able to foreclose only on the working_interest that working_interest will continue to be burdened by foundation’s net_profits_interest foundation will continue to own its net_profits_interest which will continue to be governed by the net profits agreement in the event the foreclosing bank chooses to sell the working_interest it may exercise a drag-along right to require foundation to sell its net_profits_interest at the same time the proceeds of any such joint sale will be allocated between the net_profits_interest and the working_interest in proportion to their respective fair market values and none of the proceeds allocable to foundation’s net_profits_interest will be used to satisfy the debt law sec_501 of the code provides the for exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 of the code provides that there shall be excluded from the definition of unrelated_business_taxable_income all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 of the code provides that notwithstanding sec_512 or in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_514 of the code provides for the inclusion of unrelated_debt-financed_income in computing under sec_512 the unrelated_business_taxable_income for any taxable_year sec_514 of the code defines the term debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in sec_514 at any time during the taxable_year sec_514 of the code defines the term acquisition_indebtedness with respect to any debt-financed_property as the unpaid amount of a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement or such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_1_512_b_-1 of the income_tax regulations regulations provides that royalties including overriding royalties and all deductions directly connected with such income shall be excluded in computing unrelated_business_taxable_income however for taxable years beginning after date certain royalties from and certain deductions in connection with debt-financed_property as defined in sec_514 of the code shall be included in computing unrelated_business_taxable_income mineral royalties shall be excluded whether measured by production or by gross or taxable_income from the mineral_property however where an organization owns a working_interest in a mineral_property and is not relieved of its share of the development costs by the terms of any agreement with an operator income received from such an interest shall not be excluded sec_1_514_c_-1 of the regulations defines acquisition_indebtedness with respect to debt-financed_property as the outstanding amount of i the principal indebtedness incurred by the organization in acquiring or improving such property ii the principal indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and iii the principal indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonable foreseeable at the time of such acquisition or improvement sec_1_514_c_-1 of the regulations provides that for purposes of this paragraph liens similar to mortgages shall be treated as mortgages a lien is similar to a mortgage if title to property is encumbered by the lien for the benefit of a creditor liens similar to mortgages include pledges revrul_69_179 1969_1_cb_158 states that a royalty interest is a right to a mineral that entitles its owner to a specified fraction of the total production from the property free of expense of both development and operation to be a royalty interest the right to payment must be free of both development and operating costs revrul_73_541 1973_2_cb_206 holds that a mine owner who was entitled to a fixed share of the mine’s net profits but who was not liable for any exploration development or operating expenditures retained a net_profits_interest the mine owner did not operate the mine and was not responsible for the cost of its operation the revenue_ruling classifies the net profits paid as royalty revrul_76_354 1976_2_cb_179 describes an organization that purchases mineral production payments with borrowed funds thus the organization incurs indebtedness to purchase mineral production payments the ruling holds that the indebtedness constitutes acquisition_indebtedness within the meaning of sec_514 of the code in kirby petroleum co v commissioner of internal revenue u s the supreme court said that where the payment for the privilege of extraction made to the lessor by the lessee is the portion of net_income paid under the lease such payment of net_income is rent or royalty paid_by the lessee for the privilege of extraction analysis foundation will not have nor will it exercise any rights to manage or control the oil_and_gas_properties rather corporation will operate and develop the properties and market the sale of oil_and_gas production foundation and corporation are not related to each other so none of corporation’s activities in operation development and marketing of oil_and_gas_properties or product can be attributed to foundation additionally foundation is not responsible for or liable in any way for the operating costs or liabilities attributable to corporation’s developing exploring equipping owning operating and or maintaining the oil_and_gas_properties or to storing handling treating or marketing the oil_and_gas investments corporation will send foundation checks for its share of the gross production n return for foundation’s capital because foundation is not involved in the working interests of the properties income from foundation’s investment will constitute a royalty under sec_512 of the code foundation will acquire a net_profits_interest in the leasehold of oil_and_gas_properties acquired by corporation under revrul_69_179 supra revrul_73_541 supra and kirby petroleum co supra the net profits paid are considered royalties under sec_512 of the code and sec_1_512_b_-1 of the regulations royalties are excluded from unrelated_business_taxable_income unless connected with debt-financed_property see sec_512 of the code and sec_1_512_b_-1 of the regulations under sec_514 of the code debt financed property is property held to produce income with respect to which there is an acquisition_indebtedness to constitute acquisition_indebtedness under sec_514 of the code and sec_1_514_c_-1 of the regulations indebtedness must the incurred by the organization for the purpose of acquiring or improving property that the organization will hold to produce income see revrul_76_354 supra for purposes of federal tax law a net_profits_interest in a mine well or other mineral deposit is considered property foundation will pay cash to acquire its net_profits_interest foundation will incur no debt to acquire its net_profits_interest therefore there is no acquisition_indebtedness with respect to the net_profits_interest under sec_514 of the code and consequently the net_profits_interest is not debt-financed_property under sec_514 even though corporation will acquire its working_interest in the oil_and_gas_properties with borrowed funds such indebtedness would not be considered acquisition_indebtedness with respect to the net_profits_interest of foundation the indebtedness will be incurred by corporation and not foundation further the indebtedness will be incurred with respect to the working_interest and not the net_profits_interest furthermore foundation’s net_profits_interest is not property acquired subject_to a mortgage or similar lien under sec_514 of the code and sec_1_514_c_-1 of the regulations because it will not be pledged to secure the debt incurred by corporation to acquire its working_interest the working_interest debt will not create a lien or other burden that encumbers title to the net_profits_interest for the benefit of a creditor ruling accordingly based on the facts and circumstances as presented we rule that debt incurred by corporation will not constitute acquisition_indebtedness for purposes of sec_514 of the code of foundation with respect to foundation’s net profits interests acquired pursuant to the net profits agreement this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon foundation’s tax status should be reported to the service because it could help resolve questions concerning foundation’s federal_income_tax status this ruling should be kept in foundation’s permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if foundation disagrees with our proposed deletions it should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely yours ronald j shoemaker manager exempt_organizations technical group
